Citation Nr: 1704808	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  10-40 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to June 15, 2012, and 30 percent from that date for adjustment disorder with depressed mood.

2.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected right shoulder impingement syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from August 9, 1971, to September 10, 1971, in the Navy and on active duty for training (ACDUTRA) from April 11, 1982, to April 23, 1982, in the Coast Guard.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision rendered by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for migraine headaches.  The RO also granted entitlement to service connection for adjustment disorder with depressed mood and assigned an initial 10 percent evaluation, effective September 9, 2009. 

In February 2011, the Veteran testified at a Board hearing before the undersigned at the RO; a transcript of that hearing is of record.

In September 2011, the Board remanded these matters for additional development.

In a March 2015 decision, the RO assigned a 30 percent evaluation for the Veteran's service-connected adjustment disorder with depressed mood, effective June 15, 2012.  As the higher rating does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's appeal remains for Board consideration.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board's review of the electronic claims file reveals that further development on the issues of entitlement to service connection for migraine headaches, to include as secondary to service-connected right shoulder impingement syndrome, and entitlement to an initial evaluation in excess of 10 percent prior to June 15, 2012 and 30 percent from June 15, 2012, for adjustment disorder with depressed mood, is warranted.

As an initial matter, in written statements of record and during his February 2011 Board hearing, the Veteran claimed entitlement to service connection for migraine headaches secondary to his service-connected right shoulder disability.  Parenthetically, the Board notes that the Veteran has been awarded compensation benefits from VA for right shoulder impingement syndrome as a result of an in-service basketball injury.  

Service treatment records do not reflect any complaints, findings, or treatment for migraine headaches.  Post-service VA and private treatment records from 1997 to 2011 detail findings of migraine headaches, headache secondary to sinus problems, sinusitis, frontal headaches with sinus trouble, mild temporomandibular joint disorder (TMJ), headaches upon awakening, occasional headaches with snoring, and high blood pressure with severe throbbing headache.  Private treatment records dated in September 2009 and a March 2011 statement from S. S., M.D. detail findings of unspecified migraine, without mention of intractable migraine, "seemingly triggered" by worsening of shoulder pain.  It was noted that the Veteran's migraines were generally posterior, began after injury to the shoulder in the military and seemed to be due in part to muscle spasm.  In the March 2011 statement, the physician noted that shoulder and neck strain/pain can cause headaches/migraines.  

In the November 2009 VA examination report, the examiner listed an impression of migraine headaches and characterized them as incapacitating and prostrating.  The Veteran reported having headaches for several years and presently having migraine headaches twice per week in the temporal area.  After examining the Veteran and reviewing his claims file along with medical literature, the examiner concluded that the Veteran's migraines had no relation to his service-connected shoulder injury.  The examiner further noted that his review of medical literature did not reveal any potential relationship between right shoulder arthritis and migraine headaches.  

In September 2011, the Board remanded this matter in order to obtain additional VA and private treatment records as well as to obtain a VA examination and opinion to address whether the Veteran's claimed migraine headaches were aggravated beyond the normal course of the condition by his service-connected right shoulder disability and whether any of the Veteran's prescribed medications for his service-connected disabilities could have caused or aggravated migraine headaches.

In the May 2012 VA examination report, the examiner listed a diagnosis of migraine, including migraine variants.  The Veteran reported that he has had migraines for the past several years.  After reviewing the record and examining the Veteran, the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  In the cited rationale, the examiner indicated that at age 55, the Veteran was seriously injured during a fall in 1982, sustaining a C5-6 fracture dislocation.  It was noted that the Veteran's migraines were more related to his cervical spine spondylosis and injury from his fracture while working in the fire department in 1982.  The examiner highlighted that a cervical spine MRI dated in 2007 showed moderate canal stenosis at C4-5 due to spondylosis and at C6-7 due to disc protrusion.  The examiner further opined that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.
It was noted that the Veteran's headaches were not aggravated beyond the normal course of the condition by his service-connected conditions, to include medications, as the Veteran took the same medications for his shoulder pain and migraine headaches.

In a June 2012 VA mental disorders examination report, the examiner noted the Veteran did not mention migraine headaches during the examination, nor did he link them to any particular mood states.  The examiner then concluded that it was less likely than not that the Veteran's migraines were associated with or secondary to his service-connected adjustment disorder.  It was further noted that private treatment notes showed a prescription for Ambien.  The Veteran also indicated that he started going to the Texarkana VA Outpatient Clinic (VAOPC) for mental health treatment about a year before but was not currently on any medications.

In light of the cumulative record discussed above, the Board finds the May and June 2012 VA examination reports to be inadequate for adjudicative purposes in regards to the claim for entitlement to service connection for migraine headaches, to include as secondary to service-connected right shoulder impingement syndrome.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the May 2012 VA examiner seemed to partially base his opinion on an inaccurate factual premise that the Veteran was 55 years of age in 1982 as well as supplied an unrequested medical opinion concerning direct service connection based on aggravation.  The conclusions reached by the June 2012 VA examiner also did not adequately address whether prescribed Ambien could have caused or aggravated migraine headaches or whether the Veteran's claimed migraine headaches were aggravated beyond the normal course of the condition by his service-connected adjustment disorder.  Thus, the AOJ should obtain an additional VA medical opinion with supporting rationale to clarify the etiology of the Veteran's claimed migraine headaches.

Consequently, the Board finds that yet another remand is required for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  

Regarding his initial evaluation claim, the Veteran last had a VA examination to evaluate his service-connected adjustment disorder with depressed mood in June 2012.  In a prior November 2009 VA examination report, the examiner specifically indicated that he did not find evidence of another psychiatric disorder.  In the June 2012 VA examination report, the examiner diagnosed adjustment disorder with depressed mood secondary to shoulder pain.  The examiner also diagnosed anxiety disorder NOS, noting that the Veteran had symptoms of general anxiety and panic attacks that emerged in the past year and were less likely than not related to his military service.  It was noted that the condition was separate and unrelated to military service, as it had much a later onset and did not relate to any particular stressors from service.  The examiner further indicated that it was possible to differentiate what symptoms were attributable to each diagnosis, noting that the service-connected adjustment disorder accounted for a Global Assessment of Functioning (GAF) score of 68 while the anxiety disorder with panic attacks accounted for a lower GAF of 55 and had contributed to increased isolation.  It is also notable that VA treatment records during the appeal period reflect Axis I diagnoses of alcohol abuse.

Unfortunately, the examiner only addressed whether the Veteran's other diagnosed psychiatric disorder, anxiety disorder NOS, was causally related to service and did not address whether anxiety disorder NOS or previously diagnosed alcohol abuse was caused by or aggravated by the Veteran's service-connected adjustment disorder.  A determination on this matter is crucial to determining the extent of his service-connected psychiatric disorder and thus, its appropriate rating.  Accordingly, the AOJ should arrange for the Veteran to undergo a VA mental disorders examination at an appropriate VA medical facility to ascertain the current severity of his service-connected adjustment disorder with depressed mood.

Finally, evidence of record reflects that the Veteran receives VA medical treatment for his claimed migraine headaches as well as service-connected adjustment disorder with depressed mood from the Shreveport VA Medical Center (VAMC) and Texarkana VAOPC.  As evidence of record only includes treatment records dated up to September 2014 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records pertaining to his claimed migraine headaches as well as service-connected adjustment disorder with depressed mood dated from September 2014 to the present from Shreveport VAMC and Texarkana VAOPC.  If any of the records requested are unavailable, clearly document in the electronic claims file to that effect and notify the Veteran and his representative of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain a supplemental VA medical opinion to clarify the nature and etiology of the Veteran's migraine headaches by the examiner who completed the May 2012 VA examination, or by another qualified examiner if the May 2012 examiner is unavailable.  The electronic claims file must be made available to the reviewing clinician, and the reviewing clinician must specify in the opinion that the file has been reviewed.  The reviewing clinician is asked to provide opinions on the following questions:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's migraine headaches were causally related to any of his service-connected disabilities, to include to any medications taken for these conditions?

(b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's migraine headaches were aggravated (permanently worsened) beyond the normal course of the condition by any of his service-connected disabilities, to include by any medications taken for these conditions?  If the opinion is that a service-connected disability aggravated migraine headaches, the examiner should specify, so far as possible, the baseline level of severity of headaches prior to aggravation and the degree of disability (pathology/impairment) resulting from such aggravation.

In providing the requested medical opinion, the reviewing clinician must acknowledge and discuss the findings in the November 2009, May 2012, and June 2012 VA examination reports as well as the private treatment records dated in September 2009 and the March 2011 statement from S. S., M.D.  Another examination of the Veteran should only be performed if deemed necessary by the reviewing clinician providing the opinion.

A complete rationale for all opinions must be provided.  If the reviewing clinician cannot provide a requested opinion without resorting to speculation, it must be so stated, and the clinician must provide the reasons why an opinion would require speculation.  

3.  Schedule the Veteran for a VA mental disorders examination to determine the severity of his service-connected adjustment disorder with depressed mood.  All indicated tests and studies are to be performed.  The electronic claims file must be made available to the examiner.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current or previously diagnosed psychiatric disorder (other than the Veteran's service-connected adjustment disorder with depressed mood), to include previously diagnosed anxiety disorder NOS and alcohol abuse, was caused by or aggravated (permanently worsened) beyond the normal course of the condition by the Veteran's service-connected adjustment disorder with depressed mood.  If the opinion is that a service-connected adjustment disorder aggravated any additionally diagnosed psychiatric disorder, the examiner should specify, so far as possible, the baseline level of severity of the diagnosed psychiatric disorder prior to aggravation and the degree of disability (pathology/impairment) resulting from such aggravation.  In so doing, the examiner must acknowledge and discuss the findings in the November 2009 and June 2012 VA examination reports. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

4.  The AOJ must review the record to ensure that the foregoing requested development has been completed.  In particular, review the requested VA medical opinion and medical examination to ensure that each is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completion of the above and any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




